Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                       Illinois Official Reports                        accuracy and integrity
                                                                        of this document
                                                                        Date: 2018.08.30
                                                                        13:52:15 -05'00'
                                 Appellate Court



                   People v. Moore, 2018 IL App (2d) 160277



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JAMISON L. MOORE, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-16-0277



Filed             June 6, 2018



Decision Under    Appeal from the Circuit Court of Boone County, No. 15-CF-173; the
Review            Hon. C. Robert Tobin III, Judge, presiding.



Judgment          Affirmed as modified.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Paul J. Glaser, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Tricia L. Smith, State’s Attorney, of Belvidere (Patrick Delfino,
                  Lawrence M. Bauer, and Steven A. Rodgers, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE JORGENSEN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Hudson and Justice Birkett concurred in the
                  judgment and opinion.
                                             OPINION

¶1        Following a jury trial, defendant, Jamison L. Moore, was convicted of burglary (720 ILCS
     5/19-1(a) (West 2014)) and retail theft (id. § 16-25(a)(1)). The trial court sentenced him to
     concurrent prison terms of 10 years for burglary and a 6-year extended term for retail theft. He
     appeals, contending that (1) he was not proved guilty beyond a reasonable doubt of burglary
     where he entered a Walmart store during regular business hours and remained in publicly
     accessible areas of the store; (2) the State failed to prove that he intended to commit a theft
     when he entered the store or that he was accountable for the conduct of his cousin, Adrian
     Moore, who stole merchandise from the store; and (3) if we affirm both convictions, we must
     vacate the extended-term sentence for retail theft. We agree only with defendant’s final
     contention. Thus, we vacate the extended-term portion of the retail-theft sentence but affirm in
     all other respects.

¶2                                        I. BACKGROUND
¶3       On August 7, 2015, Michael Eby took a break from his job as a manager at the Belvidere
     Walmart to go outside for a cigarette. As he left the store, two men, later identified as Adrian
     and defendant, caught his attention. Adrian was carrying a diaper bag although neither man
     had a baby with him. Eby watched the men enter the store. He went to check on them and
     found them in the liquor department. Adrian left the store alone, carrying the diaper bag with
     liquor bottles in it. He walked past the cash registers without paying for the liquor.
¶4       Eby followed Adrian to the parking lot, where he got in a black sport-utility vehicle (SUV)
     being driven by a black woman. Eby yelled at two employees in the parking lot to get the
     vehicle’s license number while he called 911. The SUV backed up and left the parking lot
     rapidly. Eby saw defendant leave the store a short time later. Defendant walked by Eby, then
     headed back toward the store before running to the road and out of sight.
¶5       Eby went back to the store to pull up the surveillance video. He saw that four bottles of
     liquor had been taken.
¶6       According to Eby, the video showed that Adrian followed defendant into the liquor
     department. Defendant then returned to the department’s entrance and remained there for a few
     seconds. When another couple approached the department, defendant walked away. He walked
     past the self-check registers and remained on the sales floor for about 30 seconds.
¶7       Eby later viewed other portions of the video. One such portion showed defendant and
     Adrian being dropped off just outside the store entrance, then entering the store together. Once
     they entered the liquor department, the two men made eye contact but, as the video had no
     sound, Eby could not tell what if anything was said. The video showed Adrian immediately
     take four bottles of vodka from the top shelf, put them in the bag, and leave. Defendant,
     meanwhile, walked toward the service desk, turned a corner, looked at an ATM, then turned
     and left the store by the same door through which they entered.
¶8       Belvidere police officer Richard Zapf apprehended defendant at the corner of Genoa Road
     and Chrysler Drive, near the Walmart, at around 7 p.m. Defendant was sweating, breathing
     heavily, and nervous. He said that he had walked to the Walmart to do some shopping.
¶9       Officer Michele Bogdanas arrived. She handcuffed defendant and returned him to the front
     of the Walmart. Defendant’s wallet contained a few cards, but no cash. According to

                                                -2-
       Bogdanas, the license number of the SUV that drove away from the store was registered to
       Tannah Moore, defendant’s wife.
¶ 10       Officer Todd Moore also responded to the scene. Defendant told Officer Moore that he
       walked to the store to get some snacks but forgot his wallet at home. He initially said that he
       went to the store alone. When asked who the “other guy” was, he said that his name was James.
¶ 11       Defendant later told police that he went to the store with a cousin but did not want to give
       the cousin’s name. The next day, after receiving a call from defendant’s wife, Officer Moore
       spoke with defendant at the county jail. Defendant said that his cousin’s name was Adrian
       Moore. He showed Adrian where the liquor section was because Adrian had never been in that
       Walmart before. Defendant said that he then went to buy snacks and did not know what Adrian
       was doing.
¶ 12       The jury found defendant guilty of burglary and retail theft. The trial court sentenced him
       to 10 years’ imprisonment for burglary with a concurrent 6-year, extended-term sentence for
       retail theft. The court denied defendant’s posttrial motion and motion to reconsider the
       sentence. Defendant timely appeals.

¶ 13                                            II. ANALYSIS
¶ 14                                        A. Without Authority
¶ 15        Defendant argues first that the State failed to prove beyond a reasonable doubt that he
       entered the Walmart store “without authority.” 720 ILCS 5/19-1(a) (West 2014). He maintains
       that he never exceeded the scope of his authority to be in the store, given that he entered during
       regular business hours, never entered an area of the store that was off-limits to the public, and
       left while the store was still open. For the following reasons, we follow long-standing authority
       and reject defendant’s argument.
¶ 16        Although defendant frames the issue as a challenge to the sufficiency of the evidence, he
       acknowledges that the real question is the construction of the burglary statute. The
       construction of a statute is an issue of law, which we review de novo. Hall v. Henn, 208 Ill. 2d
325, 330 (2003).
¶ 17        Section 19-1(a) of the Criminal Code of 2012 provides, in part, that “[a] person commits
       burglary when without authority he or she knowingly enters or without authority remains
       within a building, *** or any part thereof, with intent to commit therein a felony or theft.” 720
       ILCS 5/19-1(a) (West 2014). Thus, under the statute, one can commit a burglary in one of two
       ways: (1) by entering without authority and with the intent to commit a felony or theft or (2) by
       remaining without authority and with the intent to commit a felony or theft. Id. Defendant was
       charged with, and convicted of, the first type of burglary—burglary by unauthorized entry.
¶ 18        For more than 100 years, the supreme court has recognized that entering a retail
       establishment with the intention of committing a theft constitutes burglary. See People v.
       Kelley, 274 Ill. 556, 558 (1916) (reversing burglary conviction only because there was no
       evidence of the defendant’s intent when he entered the store). In People v. Weaver, 41 Ill. 2d
434, 435 (1968), the defendant was spotted inside a laundromat, standing near a vending
       machine, the door of which was open. Police found keys to the vending machine inside
       vehicles belonging to the defendant and his codefendant, as well as more than $50 in coins in
       the defendant’s pocket. Id. at 435-36. The defendant was convicted of burglary, possession of
       burglary tools, and theft. Id. at 435. The defendant appealed to the supreme court, arguing that


                                                   -3-
       he was not proved guilty of burglary, given that the laundromat was open to the public. The
       court rejected the defendant’s argument, holding that evidence that the defendant entered a
       place of business in order to commit a theft is sufficient to satisfy the “without authority”
       element of burglary by unauthorized entry. Id. at 438-39. The court explained that the
       “authority to enter a business building, or other building open to the public, extends only to
       those who enter with a purpose consistent with the reason the building is open.” Id. at 439.
       Thus, patrons of a business lack the authority to enter if they intend to commit a theft inside the
       establishment. Id. Consequently, evidence that the defendant entered the building intending to
       steal from the vending machine was sufficient to convict him of burglary by unauthorized
       entry. Id.
¶ 19       Subsequently, numerous decisions have applied Weaver to cases of burglary involving the
       unauthorized entry of a retail establishment. See, e.g., People v. Rudd, 2012 IL App (5th)
100528, ¶¶ 13-14; People v. Durham, 252 Ill. App. 3d 88, 91 (1993); People v. Stager, 168 Ill.
       App. 3d 457, 459 (1988); People v. Patterson, 1 Ill. App. 3d 724, 726 (1971).
¶ 20       Defendant relies on People v. Bradford, 2016 IL 118674, ¶¶ 25, 31, where the supreme
       court declined to extend Weaver to a case of burglary by unlawfully remaining. There, the
       defendant was convicted of burglary by unlawfully remaining in a Walmart store with the
       intent to commit a theft. In the supreme court, the defendant argued that he never exceeded the
       scope of his authority to be in the store and that burglary by remaining was never intended to
       apply to such a situation, which amounted to no more than ordinary shoplifting. The State
       contended that the burglary statute could also apply where a defendant entered a store lawfully,
       then subsequently formed the intent to commit a theft, but remained in the store longer than
       necessary to steal the items.
¶ 21       The supreme court, however, agreed that the defendant’s was the “only reasonable reading
       of the burglary statute.” Id. ¶ 25. The court held that the State’s proposed test (1) was
       unworkable (due to the difficulty of proving precisely when the defendant’s authority to be in
       the store was revoked and whether he “remained” in the store for some period of time after
       completing the theft), (2) could lead to absurd results (by arbitrarily distinguishing between a
       defendant who steals one item and leaves immediately thereafter and one who steals more than
       one item or lingers in the store before leaving), and (3) was not consistent with the retail-theft
       statute (which was enacted 14 years after the burglary statute’s “remaining within” provision
       and would be effectively negated by the State’s reading) and the historical development of the
       burglary statute (which reflected that the addition of the “remaining within” provision
       incorporated the former crime of “burglar found in building” and where the term “found”
       necessarily refers to an area closed to the defendant or the public). Id. ¶¶ 25-30. In sum, the
       court held that a defendant “commits burglary by remaining in a public place only where he
       exceeds his physical authority to be on the premises.” Id. ¶ 31. This includes situations where
       the defendant “enters a public building lawfully but, in order to commit a theft or felony, (1)
       hides and waits for the building to close,” “(2) enters unauthorized areas within the building,”
       “or (3) continues to remain on the premises after his authority is explicitly revoked.” Id.
       However, the court clarified that a person who lawfully enters a building, shoplifts within areas
       open to the public, and then leaves during business hours is guilty of retail theft. Id.
¶ 22       Defendant contends that Bradford’s rationale should also apply to cases of burglary by
       unauthorized entry. We disagree. Bradford addressed only the second type of burglary:
       burglary by remaining. The supreme court’s concerns about establishing when authority is

                                                    -4-
       revoked and when a defendant has remained in the store longer than necessary to complete the
       theft are simply not present in a case like this one. Further, as noted, the historical development
       of the crime of burglary by remaining, the court emphasized, includes only scenarios where the
       defendant is discovered in a place where he or she is not authorized to be. Id. ¶ 30. Finally,
       nothing in Bradford purports to overrule Weaver, where the court held that the burglary statute
       applied to the entry of an establishment otherwise open to the public (Weaver, 41 Ill. 2d at
       438-39).
¶ 23       We find support for our conclusion in the Fourth District’s decision in People v.
       Burlington, 2018 IL App (4th) 150642, which the State urges us to follow. There, the court
       followed longstanding precedent (most significantly, Weaver) and affirmed the defendant’s
       burglary conviction after he entered a Menard’s store with the intent to commit a theft. Id. ¶ 31.
       Burlington observed that Bradford did not affect the holding of Weaver and its progeny. Id.
       ¶ 27. The court further noted that, even after the passage of the retail-theft statute, the supreme
       court had held that burglary and retail theft constituted separate offenses (id. ¶ 28 (citing
       People v. Miller, 238 Ill. 2d 161, 176 (2010))), thus “undermining the assertion the first type of
       burglary eviscerates the retail theft statute.” Id. The Fourth District noted that the defendant’s
       assertion that the intent to commit a theft does not remove one’s authority to enter a retail
       establishment would eliminate other types of burglary, such as when one enters an
       establishment intending to commit forgery. Id. ¶ 29 (citing People v. Drake, 172 Ill. App. 3d
1026, 1028 (1988)). Finally, the court noted that, in the 50 years since Weaver was announced,
       the legislature has never amended the burglary statute to eliminate its application to cases of
       that type. Id. ¶ 30.
¶ 24       We agree with Burlington that the history and nature of the burglary-by-remaining
       provision distinguish it from burglary by unauthorized entry such that Bradford’s rationale
       cannot be mechanically applied to the latter provision. The distinction is further justified by the
       fact that one who enters a store with a preconceived plan to steal merchandise is at least
       arguably more culpable than one who, once inside a store, impulsively takes merchandise. See
       Durham, 252 Ill. App. 3d at 93 (no evidence that the defendant “was carrying out some
       previously devised plan rather than taking advantage of an opportunity presented by the
       circumstances”).
¶ 25       In People v. Johnson, 2018 IL App (3d) 150352, ¶ 35, a case upon which defendant relies,
       the Third District came to a different conclusion than the Fourth District in Burlington. In
       Johnson, the Third District held that Bradford changed longstanding law and applies to cases
       of burglary by unauthorized entry. Id. The court concluded that “Bradford’s physical authority
       test applies to all retail theft cases, regardless of when the defendant forms the intent to
       shoplift.” Id.
¶ 26       We disagree with and do not follow Johnson. The court’s primary concern there appears to
       have been that allowing the same act to be charged as either burglary or retail theft (or both)
       gives prosecutors “unbridled discretion.” Id. ¶ 30. We, however, do not find that limiting a
       prosecutor’s discretion to charge a defendant when his or her conduct falls under one or more
       provisions is a basis to depart from more than 100 years of precedent. The state’s attorney has
       the responsibility of evaluating evidence and other pertinent factors and determining what, if
       any, offense should be charged. People v. Williams, 147 Ill. 2d 173, 256 (1991) (citing People
       v. Rhodes, 38 Ill. 2d 389, 396 (1967)). Thus, the prosecutor is vested with wide discretion in
       enforcing the criminal laws. Id. (citing Marcisz v. Marcisz, 65 Ill. 2d 206, 210 (1976)). Further,

                                                    -5-
       as the Burlington court noted, “[c]oncerns over the exercise of prosecutorial discretion cannot
       alter the plain language of a statute.” Burlington, 2018 IL App (4th) 150642, ¶ 32.
¶ 27        Johnson also seemed to express concern that allowing shoplifting to be charged as
       unauthorized-entry burglary would effectively nullify the retail-theft statute: “We suspect that
       it is a miniscule percentage of shoplifters who form the intent to steal only after entering a
       store.” Johnson, 2018 IL App (3d) 150352, ¶ 33. The court cited no authority for its
       “suspicion.” Further, it missed the point: unlawful-entry burglary requires the concurrent
       intent to commit a theft or felony. Given the difficulty of proving a defendant’s intent at the
       moment he or she enters a store, it is more probable that the vast majority of cases are charged
       as retail theft (because the State has insufficient evidence of intent at entry). See Kelley, 274 Ill.
       at 558; Durham, 252 Ill. App. 3d at 93; People v. Boose, 139 Ill. App. 3d 471, 474 (1985)
       (burglary convictions reversed due to lack of evidence of the defendants’ intent upon entering).
       In any event, these are policy arguments best directed to the legislature. Thus, we follow
       Burlington.

¶ 28                                      B. Intent and Accountability
¶ 29       Defendant next contends that the evidence was insufficient to prove that he entered the
       store intending to commit a theft or that he was accountable for Adrian’s conduct after they
       entered the store. Defendant discusses this issue primarily as it relates to his burglary
       conviction, but he also asks us to reverse his retail-theft conviction. Entering without authority
       is not an element of retail theft. See 720 ILCS 5/16-25(a) (West 2014). However, to establish
       guilt of retail theft, the State had to prove that defendant was accountable for Adrian’s conduct
       (because there was no evidence that defendant personally stole anything from the Walmart).
       For the following reasons, we conclude that the evidence was sufficient to prove that defendant
       entered the store intending to commit a theft and that he was accountable for Adrian’s conduct
       after they entered the premises.
¶ 30       When reviewing the sufficiency of the evidence, we ask only whether any rational trier of
       fact could have found the elements of the offense, when viewing the evidence in the light most
       favorable to the prosecution. People v. Ortiz, 196 Ill. 2d 236, 259 (2001). It is the trier of fact’s
       function to judge the witnesses’ credibility, resolve conflicts in the evidence, and draw
       conclusions based on all the evidence. People v. Titone, 115 Ill. 2d 413, 422 (1986). To prove
       that a defendant was accountable for another’s criminal conduct, the State must establish that
       the defendant (1) solicited, ordered, abetted, or agreed or attempted to aid another in the
       planning or commission of the offense; (2) participated before or during the commission of the
       offense; and (3) had the concurrent, specific intent to promote or facilitate the commission of
       the offense. 720 ILCS 5/5-2(c) (West 2014); People v. Jaimes, 2014 IL App (2d) 121368, ¶ 37.
       “To prove intent, the State must present evidence that the defendant shared the criminal intent
       of the principal or that there was a common criminal design.” Jaimes, 2014 IL App (2d)
121368, ¶ 37.
¶ 31       Here, Eby observed defendant and Adrian enter the store together. Video confirms that
       they were dropped off together and entered the store almost simultaneously. Video shows that
       Adrian, who was inexplicably carrying a diaper bag, entered the liquor department. Defendant
       entered seconds later, and the two briefly conversed or at least made eye contact. Defendant
       then left the area and embarked on a circuitous journey around the front of the store. At no time
       was he seen examining merchandise as if shopping, and except for a brief foray through the

                                                     -6-
       women’s-wear department, he never entered another area of the store containing merchandise.
       From this, the jury could reasonably infer that defendant served as a lookout while Adrian
       stuffed the diaper bag with liquor. Defendant’s conduct was not “that of a shopper browsing
       through various racks and displays.” Durham, 252 Ill. App. 3d at 92.
¶ 32       Moreover, defendant ran after leaving the store. When apprehended a short time later, he
       appeared sweaty, out of breath, and nervous. He gave the investigating officers conflicting
       stories. His flight and false exculpatory stories could both be viewed as evidence of
       consciousness of guilt. See People v. Harris, 52 Ill. 2d 558, 561 (1972) (evidence of flight
       admissible as tending to show consciousness of guilt); People v. McQueen, 115 Ill. App. 3d
833, 837 (1983) (false exculpatory statement admissible to establish consciousness of guilt).
¶ 33       Thus, the evidence was sufficient to prove that defendant and Adrian entered the store
       intending to commit a theft and, moreover, that defendant was accountable for Adrian’s
       conduct after they entered the premises. We affirm defendant’s convictions.

¶ 34                                   C. Extended-Term Sentence
¶ 35       Defendant’s final contention is that his extended-term sentence for retail theft is
       unauthorized. The State confesses error.
¶ 36       Extended-term sentences may be imposed only for offenses within the most serious class
       of offense of which a defendant is convicted. 730 ILCS 5/5-8-2(a) (West 2014); People v.
       Jordan, 103 Ill. 2d 192, 207 (1984). Defendant was convicted of burglary, a Class 2 felony
       (720 ILCS 5/19-1(b) (West 2014)), and retail theft, a Class 4 felony as charged here (id.
       § 16-25(f)(1)). Thus, as the State concedes, defendant could not receive an extended-term
       sentence for retail theft. Accordingly, we reduce defendant’s sentence for retail theft to three
       years’ imprisonment, the maximum nonextended term for a Class 4 felony. 730 ILCS
       5/5-4.5-45(a) (West 2014).

¶ 37                                      III. CONCLUSION
¶ 38       The judgment of the circuit court of Boone County is affirmed as modified. As part of our
       judgment, we grant the State’s request that defendant be assessed $50 as costs for this appeal.
       55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 39      Affirmed as modified.




                                                  -7-